I concur in the affirmance of the judgment of the district court, but I am not in accord with the prevailing opinion, in the interpretation placed upon the ordinance, to the effect that the bonds must be paid in their numerical order. It seems to me that such an interpretation of the ordinance must necessarily be followed by a holding of invalidity, for the reason that a small per cent. of the bonds, even if every assessment is paid on the due date, would have nothing in the way of security behind them. If such be the holding, the city of Carlsbad was without authority to issue the bonds. In the case of City of Roswell v. Levers, 38 N.M. 419, 34 P.2d 865, 868, we said:
"It is then asserted that there is a necessary loss in collection, so that there will be a deficit in the account from which the bond interest is to be paid. It is argued: *Page 365 
`If a property owner pays an installment of his assessment at any time, the interest on the amount so paid ceases from the date of payment. It takes from one to four months for a municipality to accumulate sufficient principal payments to retire a single bond, the smallest denomination of which is $500. During the period in which the principal sum is being accumulated to retire a bond the interest on the outstanding bond keeps running, whereas, the interest on the respective payments ceases from the respective dates of payment. Consequently there is a lag between the interest collected from the property owners and the interest payable out on the bonds to the bondholders. If interest at 1% a month cannot be charged the owners who are delinquent in their payments, no paving fund in the state of New Mexico will be sufficient to pay out the principal and interest of the paving bonds in full. This deficiency is inherent in the statutory method of financing. It is self-evident and it is an incontrovertible fact.' The argument is not persuasive.
"In the first place, while the aggregate of the bonds must not exceed the aggregate of the assessments, nor the bond interest rate exceed the rate limited for the deferred payments of assessments, it does not follow that the bonds may not be less, either in principal or interest. If it could be argued that the aggregate of the bond issue and the aggregate of the assessments must be the same, a matter unnecessary now to decide, it clearly cannot be maintained that the interest rate of the bonds may not be less than that of the deferred payments of the assessments. We must assume that, in making the city the collecting agent, and in leaving the maximum interest rate 8 per cent. on deferred payments, the Legislature considered that it left room to finance the project. * * * The ordinance here in question stands upon special statutory authority, and the statute itself specifies the means of enforcement. It fixes a lien on the property which may be foreclosed as a mortgage. It authorizes interest on deferred payments which may be less but not more than 8 per cent."
To say that the Legislature authorized the issuance of bonds with nothing in the way of security behind them — no possibility of one cent being paid on the principal of the bonds — is not justified. Common honesty and public policy forbid such practices. This situation must not be confused with the case where the security is inadequate or becomes valueless. Here there was none in the beginning.
I do not feel, however, that the bonds are invalid. The construction contended for by the appellees seems the more reasonable. They state: "The language of the bond particularly lends stress to the position of the City that Section 10 of *Page 366 
Ordinance No. 207 is directory only and provides merely an orderly method for retiring the bonds and that the bonds are required to be retired when collections will warrant calling bonds after the due obligations of the fund have been paid. The bonds on their face state that they are not due, except at the option of the City, until 1940. The option is given the City to retire the bonds at any time prior thereto. * * *"
Under well-recognized rules of construction, if a statute or an ordinance is reasonably susceptible of two constructions, one of which would render it valid and the other invalid, the construction which would render it valid should be followed. The syllabus by the court in State v. Southern Pac. Co., 34 N.M. 306,281 P. 29, is as follows: "Where the language of a statute is doubtful, or an adherence to the strict letter would lead to injustice, absurdity, or contradiction, the statute will be construed according to its spirit or reason, even though this necessitates the rejection of words and substitution of others." See, also, Continental Oil Co. v. City of Santa Fe, 36 N.M. 343,15 P.2d 667; 43 C.J. 569, 570; 59 C.J. 969. The statute authorized the city to issue bonds only with the liens as security. The construction placed upon the ordinance by the majority, in my judgment, contravenes the sound rule that "the council did not intend doing what it had no power to do."
Under the findings of the court, which are not challenged, we have an estate hopelessly insolvent, with the trustee praying for directions as to its distribution. Whether or not it was originally planned to divide these funds into an "interest fund" and "principal fund" is now immaterial. The funds should be distributed, as they are collected, ratably among all the bondholders, a like sum on each bond.